IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs February 19, 2015

           STATE OF TENNESSEE v. ANTONIO J. BEASLEY, SR.

                 Appeal from the Criminal Court for Hamilton County
                   Nos. 181833, 181959 Barry A. Steelman, Judge
                                         Rebecca J. Stern, Judge


                  No. E2014-01845-CCA-R3-CD - Filed April 16, 2015


The Defendant, Antonio J. Beasley, Sr., was convicted of various offenses during 1989 and
1990. In 1989, the Defendant pleaded guilty to larceny and received six years’ probation.
In 1990, the Defendant pleaded guilty to attempt to commit arson and to possession of
cocaine and was sentenced to concurrent terms of four years’ confinement for attempted
arson and eleven months, twenty-nine days for possession of cocaine. Twenty-four years
later, the Defendant filed a motion pursuant to Tennessee Criminal Procedure Rule 36.1
requesting that the trial court correct an illegal sentence relative to the attempted arson and
drug possession convictions because the court erroneously imposed concurrent sentences
because the Defendant was “out on the grand larceny.” The trial court summarily dismissed
the motion for failure to state a colorable claim. On appeal, he contends that the trial court
erred by dismissing his motion. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT H. M ONTGOMERY, J R., J., delivered the opinion of the court, in which N ORMA
M CG EE O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Antonio J. Beasley, Sr., Atlanta, Georgia, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; and M. Neal Pinkston, District Attorney General, for the appellee, State
of Tennessee.

                                         OPINION

      On May 5, 1989, the Defendant pleaded guilty to grand larceny in case number
175235. The Defendant received a six-year sentence to be served at the penal farm, which
was suspended to probation for ten years. On June 20, 1990, the Defendant pleaded guilty
to attempt to commit arson in case number 181959 and to possession of cocaine in case
number 181833. The trial court sentenced the Defendant to concurrent terms of four years’
confinement for attempted arson and eleven months, twenty-nine days’ probation for drug
possession. The court recommended the Defendant for the boot camp program and advised
the Defendant that if he was accepted and successfully completed the ninety-day program,
he would serve the remainder of his sentences on probation. The prosecutor informed the
trial judge that the Defendant was on probation for grand larceny in case number 175235 at
the time he committed the offenses in case numbers 181959 and 181833, and the judge said
he would write a letter to the boot camp program recommending the Defendant for
acceptance.

      In 2008, the Defendant filed a motion to correct the judgments in case numbers
181959 and 181833. He alleged in his motion that on June 22, 1990, he pleaded guilty to
drug possession, attempted arson, and grand larceny in case numbers 181833, 181959, and
4106415, respectively. He alleged that in 1996, his six-year sentence in case number
4106415 expired, that the judgments in case numbers 181833 and 181959 did not reflect a
conviction in case number 4106415, and that the federal probation officer “used” the
attempted arson conviction against him.

        On January 20, 2009, the trial court entered an order. The court found that on May
5, 1989, the Defendant pleaded guilty to grand larceny in case number 175235 and received
a six-year sentence to the penal farm and that the sentence was suspended to probation for
ten years. The court also found that on June 22, 1990, the Defendant pleaded guilty to drug
possession and attempted arson. It found that the Defendant received a sentence of eleven
months, twenty-nine days to the county workhouse, which was suspended for one year, for
the drug possession conviction and four years’ confinement for the attempted arson
conviction. The court found that neither judgment in case numbers 181833 and 181959
referred to a conviction in case number 175235, that the transcript from the guilty plea
hearing in case numbers 181833 and 181959 did not describe the sentence in case number
175235 as concurrent or consecutive to the sentences in case numbers 181833 and 181959,
and that the trial judge at the guilty plea hearing did not make findings of fact regarding the
order of the sentences with respect to the sentence in case number 175235. The court noted
that the prosecutor informed the sentencing judge the Defendant was on probation at the time
he committed the offenses in case numbers 181833 and 181959 and found that the “parties
and the judge did not intend for the sentences” in case numbers 181833 and 181959 to be
consecutive to the sentence in case number 175235. The court ordered the State to file a
response to the Defendant’s motion and stated that if no response was filed, the court would
find that the failure to reference case number 175235 on the judgments in case numbers



                                              -2-
181833 and 181959 was a clerical error subject to correction pursuant to Tennessee Criminal
Procedure Rule 36.

       On March 10, 2009, the trial court entered an order noting that the Defendant’s
probation in case number 175235 was reinstated before he entered his guilty pleas in case
numbers 181833 and 181959. The order stated that the State conceded the failure to describe
the concurrent sentences was a clerical error and ordered the judgments in case numbers
181833 and 181959 be corrected to reflect concurrent sentences with case number 175235.

        On August 20, 2014, the Defendant filed a subsequent motion to correct an illegal
sentence in case numbers 175235, 181833, and 181959. However, the Defendant also
alleged errors in the judgments in case numbers 221828, 221830, 222998, 224140, 224141,
224136, 224137, and 224139. The substance of the motion, though, focused solely on case
numbers 175235, 181833, and 181959. He alleged that the concurrent sentences in case
numbers 175235, 181833, and 181959 were in direct contravention of Tennessee Code
Annotated sections 36-16-605(c) and 40-20-111(b) and Tennessee Criminal Procedure Rule
32(c)(3)(B)-(C), which all required consecutive sentences. He argued that because he
committed the attempted arson and drug possession offenses while on probation for larceny,
the trial court’s imposing concurrent sentences was illegal. The trial court denied the motion
on the ground that the motion failed to state an illegality in any of the sentences and noted
that consecutive sentences for an offense committed while on probation was not mandatory.
This appeal followed.

       The Defendant contends that the trial court erred by denying his motion for corrected
judgments in case numbers 175235, 181833, and 181959. He argues that the imposition of
consecutive sentences was required pursuant to Tennessee Code Annotated section 40-20-
111(b) and Criminal Procedure Rule 32(c)(3). He argues that at the time of the offenses in
case numbers 181833 and 181959, he was released on probation for case number 175235.
The State responds that the trial court properly denied the motion. We agree with the State.

       Tennessee Criminal Procedure Rule 36.1 states, in relevant part, that

       (a) Either the defendant or the state may, at any time, seek the correction of an
       illegal sentence by filing a motion to correct an illegal sentence in the trial
       court in which the judgment of conviction was entered. For purposes of this
       rule, an illegal sentence is one that is not authorized by the applicable statutes
       or that directly contravenes an applicable statute.




                                              -3-
A defendant is entitled to a hearing and the appointment of counsel if the motion states a
colorable claim for relief. Id. at 36.1(b). Further, the trial court is required to file an order
denying the motion if it determines that the sentence is not illegal. Id. at 36.1(c)(1).

      The Defendant relies, in part, on Tennessee Criminal Procedure Rule 32(c)(3) to
support his claim that his sentence in case number 175235 was required to be served
consecutively to his sentences in case numbers 181833 and 181959. Rule 32(c)(3) states,

       [W]hen the defendant has additional sentences not yet fully served as the result
       of convictions in the same or other courts and the law requires consecutive
       sentences, the sentence shall be consecutive whether the judgment explicitly
       so orders or not. This rule shall apply:

              (A) to a sentence for a felony committed while on parole for a felony;

              (B) to a sentence for escape or for a felony committed while on escape;

              (C) to a sentence for a felony committed while the defendant was
              released on bail and the defendant is convicted of both offenses; and

              (D) for any other ground provided by law.

(emphasis added).

         The record contains no evidence showing that the Defendant was released on bond
at the time he committed any criminal offense. Likewise, no evidence shows that any offense
was related to an escape or occurred when the Defendant was released on bail or on parole.
However, relative to the attempted arson and drug possession charges in case numbers
181833 and 181959, the record reflects that the Defendant was on probation for larceny in
case number 175235 when the attempted arson and drug possession offenses occurred. This
court has previously concluded in the context of a motion to correct an illegal sentence that
“nothing in the language of Rule 32(c) . . . require[s] the imposition of consecutive
sentencing when a defendant commits a felony offense while on probation.” Frederick O.
Edwards v. State, No. W2014-01463-CCA-R3-CO, 2014 WL 7432166, at *3 (Tenn. Crim.
App. Dec. 30, 2014). The Defendant’s concurrent sentences are not in direct contravention
of Rule 32(c)(3).

       Likewise, Tennessee Criminal Procedure Rule 32(c)(2)(A)(i) provides that if a
defendant has a prior sentence not fully served and the trial court is informed of the unserved
prior sentence before sentencing on a new charge, the sentence imposed is deemed

                                               -4-
concurrent to the prior unserved sentence unless it affirmatively appears that the new
sentence is consecutive. Tennessee Code Annotated section 40-35-115(b)(6) (2014) provides
a trial court discretion in determining whether to order consecutive sentences when a
defendant is sentenced for an offense committed while on probation. The record reflects that
the court was informed at the sentencing hearing that the Defendant was on probation in case
number 175235 when he committed the offenses in case numbers 181833 and 181959.
Because the court made no affirmative finding that the new sentences in case numbers
181833 and 181959 were consecutive to the sentence in case number 175235, the sentences
are deemed concurrent. The Defendant is not entitled to relief on this basis.

        The Defendant also relies on Tennessee Code Annotated section 40-20-111(b) (2014)
to support his claim that his sentence in case number 175235 was required to be served
consecutively to his sentences in case numbers 181833 and 181959. Code section 40-20-
111(b) provides for mandatory consecutive sentences if a defendant commits a new felony
while released on bail. As we have previously stated, nothing in the record shows that the
Defendant was released on bail at the time he committed any criminal offense. As a result,
the Defendant’s reliance on Code section 40-20-111(b) is misplaced. He is not entitled to
relief on this basis.

         We conclude that the trial court properly dismissed the Defendant’s motion for
corrected sentences pursuant to Rule 36.1 and that he is not entitled to relief. The judgment
of the trial court is affirmed.




                                           ____________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE




                                             -5-